GANEY, Circuit Judge
(concurring).
I am in agreement with the result reached in this case, in that, in my judgment, it is appropriate for the application of the doctrine of collateral estoppel, since Dutcher testified fully in the case of Harris v. Lumbermens and Estate of Cionci, and the jury therein found in favor of Harris, as more fully discussed in the opinion of Judge Freedman.
However, there was some question in my mind of the possibility of prejudicial error in the trial of the case, and, especially, in the court’s charge where it specifically directed, at the very outset thereof, that the jury should return a directed verdict in favor of the estates of John R. Lynch and Thomas W. Smith, its authority therefor being the application of the Pennsylvania Dead Man’s Act, Act of May 23, 1887, P.L. 158, § 5(e), 28 Purdon’s Pa.Stat.Annot. § 322. I had some misgivings, in view of the court’s action, for the reason that the impress of their recovery, under the circumstance here, might have carried over into the ease of Harris in such a closely knit factual area, in spite of the fact that the jury was told it should not consider the testimony of Dutcher as to these estates. It was a most difficult case, as the court pointed out twice in its charge, and was not the ordinary situation, as it *100required the jury to make compartmental decisions, with respect to the facts, involving the application of a difficult legal question.
In my judgment, the better practice here would have been, in order to avoid even the semblance of unfairness as to Lumbermens, to have said nothing to the jury about their directing verdicts in the Smith and Lynch cases, but simply, sua sponte, at the close of its charge, to merely have directed verdicts in their favor, pursuant to the last sentence of Rule 50 (a) of the Federal Rules of Civil Procedure, which provides: “The order of the court granting a motion for a directed verdict is effective without any assent of the jury.”
However, while I am inclined to believe error crept into the charge, yet there is much to be said for it, considering its totality in this respect, and, additionally, since there was no objection by counsel to the court’s charge on this ground, I do not consider it plain error under Rule 51 of the Federal Rules of Civil Procedure.